Citation Nr: 1034839	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for spondylosis and 
degenerative disc disease of the lumbar spine, currently rated as 
20 percent disabling 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1968 until April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  
The matter was previously before the Board, however it was 
remanded for additional development in May 2005.


FINDING OF FACT

Spondylosis and degenerative disc disease of the lumbar spine 
have been productive of 60 degrees of forward flexion without 
pain, fatigue, weakness, or incoordination on repetitive motion, 
and no neurologic symptomatology.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
spondylosis and degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a minimum, 
that VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
March 2004, March 2006 and July 2008 that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated with the issuance of a Supplemental Statement of 
the Case in June 2010.  Neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
timing error, and the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issues adjudicated in this 
decision. See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in July 2009, during which the 
examiner was provided the Veteran's claims file for review, took 
down the Veteran's history, laid a factual foundation for the 
conclusions reached, and reached conclusions based on the 
examination that are consistent with the record.  The examination 
is found to be adequate for rating purposes.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Veteran was given the opportunity to give additional 
testimony on the record, before a member of the Board.  Although 
he had requested to give such testimony in February 2006, he 
later withdrew that request in a letter of February 2009.

The Board has carefully considered the Veteran's statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran's current 20 
percent evaluation was confirmed and continued, effective July 
11, 2000.  The Veteran's spondylosis and degenerative disc 
disease disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC or Code) 5242 for degenerative arthritis of the spine.  
The Diagnostic Codes relating to the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also DC 5003); 5243 Intervertebral 
disc syndrome.  38 C.F.R. § 4.71a (2009).

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Id.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

20 percent - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

40 percent -- Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
Id.

50 percent -- Unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.

100 percent -- Unfavorable ankylosis of the entire spine.  Id.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  Id.

Note (2) indicates that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Id.

Under Note (4), each range of motion measurement is to be rounded 
to the nearest five degrees.  Id.

Note (5) dictates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note (6) requires that VA separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  Id.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved. When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5003 (2009).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In addition, when assessing the severity 
of a musculoskeletal disability that is at least partly rated on 
the basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that neurological 
conditions and convulsive disorders are to be rated in proportion 
to the impairment of motor, sensory or mental function.  38 
C.F.R. § 4.120 (2009).  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more extremities 
from neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the peripheral 
nerves.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.  
When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123, see 38 C.F.R. § 4.124.

On VA examination in March 2004, the Veteran had constant right 
lumbar sciatic pain at a level of four out of ten, which he 
stated increased with walking more than three blocks, twisting, 
turning, bending or lifting more than 20 pounds.  He denied any 
bowel or bladder symptomatology.  He also denied lower extremity 
radicular symptoms with the exception of a "tingling" sensation 
in the right leg.  He had been treated through the use of a back 
brace and occasionally used a cane to aid in ambulation.  The 
Veteran had flexion to 80 degrees, with pain between 40 and 80 
degrees.  Extension was to zero degrees, as was bilateral lateral 
bending and rotation.  The examiner noted, however, that the 
Veteran had "significantly greater range of motion when not 
under direct observation such as when getting undressed, dressed, 
removing and putting on his boots," etc.  Heel-toe walking was 
intact and supine straight leg raising elicited lumbar discomfort 
without radicular symptoms at 15 degrees bilaterally.  Patrick 
test elicited lumbar discomfort throughout and especially at the 
extreme.  Pelvic rock test elicited inappropriate complaints of 
mild lumbar discomfort and Lasegue was negative.  Lower extremity 
motor strength was five out of five throughout and deep tendon 
reflexes were symmetrically 2+ with augmentation and distraction.  
The diagnosis was of degenerative disc disease of the lumbosacral 
spine with facet arthropathy but, specifically, without objective 
evidence of lower extremity radiculopathy or spasm.

In an April 2004 statement, the Veteran indicated that he was 
unable to touch his toes on forward flexion, and that he had pain 
in his lower back at a level of nine out of ten.

In a September 2005 VA examination, the Veteran complained of 
constant dull ache in the middle of his lumbar spine with 
constant pain at a level of six out of ten.  This pain increased 
to seven or eight out of ten with twisting, lifting or prolonged 
sitting.  The Veteran also had flair ups of back pain which 
occurred twice a month and usually required him to lay down on a 
heating pad.  Though these were described as "incapacitating 
episodes," nowhere in the record does it indicate that the 
Veteran was prescribed bed rest by a physician pursuant to such 
episodes.  He reported that when he bends over more than two 
times his back muscles go into spasm and "give out."  The 
Veteran's pain was usually in his lower back but sometimes went 
into both thighs, however this was not necessarily related to 
activity.  The Veteran was able to walk three to four blocks and 
used a back brace and knee supports in order to ambulate.

On range of motion testing the Veteran demonstrated good effort, 
however while he did not complain overtly of pain during the 
examination he did endorse such pain on more direct questioning.  
The Veteran had flexion to 85 degrees with painful motion between 
45 and 85 degrees.  He demonstrated extension to zero degrees due 
to anticipation of pain.  Side bending and rotation were to 30 
degrees bilaterally without complaints of pain.  Neurologic 
examination demonstrated no significant weakness, and sensory 
examination also demonstrated no defects other than those 
associated with the Veteran's service connected right knee 
injury.  Reflexes were brisk and equal in the lower extremities.  
The final diagnosis was of moderately severe lumbar spondylosis 
with decreased range of motion and no evidence of radiculopathy.  
The Veteran's level of functional impairment was described as 
"moderately severe" as a result of his service connected lumbar 
spine disability.

The Veteran underwent a VA examination in January 2008 and he 
complained of constant low back pain at a level of five to six 
out of ten.  He had weakness, and localized tingling of the low 
back without lower extremity numbness, radiation, stiffness, 
fatigue, or lack or endurance.  Flare-ups occurred one to two 
times a week and lasted for two and a half hours.  The Veteran 
denied incapacitating episodes and had taken no sick days off of 
work due to the condition of his back.  Palpating the lumbar 
spine was negative for spasm or increase in muscular tension.  
When lifting the Veteran's skin of the lumbar area, he complained 
of pain, which the examiner noted was not consistent with low 
back pain.  Direct digital pressure when the Veteran was pressed 
over his low back elicited pain, but no pain on palpation.  
Additional digital pressure resulted in inconsistent reports of 
both pain and the absence of pain in the same location.

Forward flexion during his examination was to 70 degrees and 
extension was to 15 degrees with complaints of pain.  The Veteran 
was able to bend to the right to 20 degrees and to the left to 25 
degrees with pain.  Neurologic examination revealed that the 
Veteran had lower extremity strength of five out of five.  
Sitting straight leg raise was negative, while supine straight 
leg raise was to 75 degrees and the Veteran complained only of 
buttock pain.  The diagnosis was of spondylosis of the lumbar 
spine without lower extremity radiculopathy.

A private physician's report in March 2009 indicated distribution 
of denervation consistent with lumbar radiculopathy at the L5 
level.  Straight leg signs were positive bilaterally and the 
Veteran had a normal gait.  He had no motor deficits, normal 
muscle strength, and no rigidity.  The Veteran's deep tendon 
reflexes were normal in the ankle and Babinski reflex was 
"downgoing."  Radiological findings showed some "likely" nerve 
root involvement at L1-2 and L2-3 levels.  There was also 
spondylolisthesis at the L3-4 level with broadbased left 
foraminal disc protrusion causing left side foraminal stenosis 
affecting the existing nerve root.

In July 2009, VA examination revealed that the Veteran could walk 
three to four blocks before needing to rest, but that this 
limitation was due to shortness of breath and chest pains, not 
back disability.  The Veteran reported flare-ups in back 
symptomatology one to two times a month, lasting for a few hours.  
He stated that he had no numbness, tingling or weakness in his 
legs and that he missed a day of work every couple of weeks due 
to back discomfort.  Deep tendon reflexes were 2+ at the knees 
and ankles bilaterally.  Muscle strength was five out of five in 
all muscle groups of the lower extremities and straight leg 
raising was negative bilaterally.  Sensation was intact 
throughout and there was no tenderness to palpation ion the 
sciatic notch bilaterally.  The Veteran had active and passive 
forward flexion to 60 degrees, against resistance, with stiffness 
at the endpoints but no pain, fatigue, weakness, or 
incoordination on repetitive motion.  Lateral bending was from 
zero to 25 degrees with pain at the end points, but no increased 
pain, fatigue, weakness, or incoordination on repetitive motion.  
Rotation was from zero to 25 degrees, bilaterally, without pain.  
X-ray imaging showed slight anterior listhesis at the L3-4 level 
and slight anterior wedging at the L2 vertebrae.  Multilevel disc 
space narrowing was seen, and was greatest at the L4-5 level.  
The conclusion was that the Veteran had moderate to moderately 
severe degenerative disc disease of the lumbar spine with 
degenerative arthritis of the spine both by examination and 
history.  There was no evidence of a neurologic condition related 
to the Veteran's lumbar spine.  The examiner found evidence, by 
MRI, of some compression of the neural elements, however the 
Veteran had no complaints or physical findings suggesting any 
neurologic deficit or neurologic condition related to the lumbar 
spine.

After a careful review of the evidence above, the Board finds the 
Veteran's spondylosis and degenerative disc disease to be no more 
than 20 percent disabling.  The current 20 percent evaluation 
contemplates the functional equivalent of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a (2009).   In order to warrant a 
higher evaluation, there must be the functional equivalent of 
forward flexion of the thoracolumbar spine is 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  Id.  
In March 2004, the Veteran demonstrated flexion to 80 degrees, 
with pain starting at 40 degrees.  The examiner recorded, 
however, that he had seen the Veteran show "significantly 
greater range of motion when not under direct observation such as 
when getting undressed, dressed, removing and putting on his 
boots."  In September 2005 the Veteran reported that pain began 
at 45 degrees of flexion.  Here too, some inconsistencies were 
noted by the examiner with regard to the Veteran's endorsement of 
pain.  In July 2009, forward flexion was to 60 degrees, and was 
productive of pain at 60 degrees.  The Board notes that on this 
examination, the examiner did not question the Veteran's effort 
or the veracity of his assertions.  Accordingly, the Board finds 
that 60 degrees represents the functional limit of Veteran's 
forward flexion.  This motion is capable against resistance, with 
stiffness at the endpoints but no pain, fatigue, weakness, or 
incoordination on repetitive motion.

Even if the Board were to accept that the Veteran were 
functionally limited to 40 degrees of flexion as he has claimed 
to medical examiners, such limitation would not warrant a rating 
higher than 20 percent.  Again, in order to warrant a 40 percent 
rating, the evidence would have to show limitation to only 30 
degrees of forward flexion of the thoracolumbar spine or 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
Here, neither is present.

With regard to incapacitating episodes, although a VA examiner 
identified a history of incapacitating episodes in September 
2005, these were not described as requiring bed rest prescribed 
by a doctor and thus cannot be considered "incapacitating 
episodes" for the purposes of a rating under 38 C.F.R. §4.71a, 
DC 5243 (2009).

Finally, the Board recognizes that some neurologic involvement 
has been identified via MRI.  However it was determined by a 
physician in July 2009 that the observed compression of the 
neural elements resulted in no neurologic deficit or neurologic 
condition related to the lumbar spine.  Accordingly, separate 
ratings under 38 C.F.R. § 4.120 for neurologic symptomatology is 
not warranted.

Based on the foregoing, the Board concludes that the Veteran's 
spondylosis and degenerative disc disease has been 20 percent 
disabling throughout the period on appeal.  As the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

A higher evaluation for spondylosis and degenerative disc 
disease, currently rated as 20 percent disabling, is denied.






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


